Citation Nr: 1146442	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-05 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a skin rash on the feet.

3.  Entitlement to service connection for a skin rash on the groin.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to April 1972, with service in the Republic of Vietnam from July 1971 to March 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2004 by the Department of Veterans Affairs (VA) New Orleans, Louisiana, Regional Office (RO).

In June 2009, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

In November 2009, the Board remanded this case for further development.

Regarding the Veteran's claim for service connection for a heart murmur, in light of the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized this issue on appeal as service connection for a heart disability, as reflected on the title page. 

The issue of service connection for skin rash on the feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was manifested during active service.

2.  Hypertensive heart disease was caused by service-connected hypertension.

3.  Intertrigo of the groin had its onset in service.


CONCLUSIONS OF LAW

1.  Hypertension was incurred during active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).  

2.  Hypertensive heart disease was incurred as a result of the Veteran's service-connected hypertension.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3.  Intertrigo of the groin was incurred during active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grant of service connection for hypertension, hypertensive heart disease, and intertrigo of the groin constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  The minimum compensable disability rating (of 10 percent) for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).

After a careful review of the evidence of record, the Board finds that service connection is warranted for hypertension and hypertensive heart disease as caused  by the Veteran's hypertension.  

Service treatment records reveal that on entrance examination, the Veteran's blood pressure was 120/78.  Although it was noted at that time that the Veteran's heart was "abnormal" with evidence of "GV II/IV syst [murmur] at LSB."  No evidence of hypertension was found at that time.  The Veteran had high blood pressure readings during service.  In March 1972, he had a blood pressure reading of 140/50.  At separation, the Veteran's blood pressure reading was 170/80, though it was noted to be 140/50 under the summary of defects.  

Following service, VA treatment records dated January 2006 stated that the Veteran had hypertension, not optimally controlled with diltiazem.  

The Veteran was afforded a VA examination regarding his claims in March 2011.  An echocardiogram revealed normal LV function with the left ventricular hypertrophy and grade 2 diastolic dysfunction, signs of hypertensive heart disease.  The Veteran reported a long history of hypertension requiring medication for blood pressure control and intermittent palpitations lasting a few seconds, occurring a few times a week.  It was noted that the Veteran's history was positive for hypertension, hypertensive heart disease, and dizziness.  The Veteran was diagnosed as having hypertensive heart disease.  The examiner commented that his hypertension had its onset in service and opined that the Veteran's current hypertensive heart disease was most likely caused by long-standing hypertension.  

The Veteran testified that he received treatment for his high blood pressure shortly following service, but could not remember when that treatment began.  

Based upon review of the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  A current diagnosis of hypertension has been made by a VA examiner and a similar diagnosis is noted in the VA treatment records.  Thus, the first element of service connection has been met.  The Board observes multiple instances of elevated blood pressure readings during service and at separation.  Based on this evidence, the Board finds that hypertension was manifested in service, thus satisfying the second element of establishing service connection.

The Board has considered the March 2011 VA examiner's opinion that the Veteran's hypertension has been chronic since service.  VA recognizes that hypertension is a chronic cardiovascular disease.  The evidence shows that the initial manifestation of the disease was while he was on active duty.  Therefore, the Board finds that service connection for hypertension is warranted.

Regarding the issue of service connection for a heart disability, as previously stated, the Board finds that service connection is warranted for hypertensive heart disease on a secondary basis.  

As previously stated, the Veteran is granted service connection for hypertension in this decision.  

Given the evidence set forth above, the Board finds that service connection is warranted for the Veteran's hypertensive heart disease.  The March 2011 VA examiner clearly attributed the Veteran's hypertensive heart disease to his service-connected hypertension.  The VA examiner's opinion was definitive and was based upon review of the claims file and a physical examination, and is, therefore, found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board finds that service connection is warranted on a secondary basis.  

Regarding the claim for a skin rash of the groin, after a careful review of the evidence of record, the Board finds that service connection is warranted for intertrigo of the groin.

Service treatment records reveal that the Veteran was treated for a boil in the groin area in April 1971.

During VA treatment in January 2006, the Veteran reported complaints of rash on his ankles, feet, and buttocks.  The impression was intertrigo/candidal involvement of intragluteal and groin areas and potassium hydroxide positive tinea pedis with onychomycosis.

The Veteran testified during the June 2009 hearing that he received no treatment for a skin condition in the two to three years after discharge, but that since that time, he was treated intermittently by both VA and private doctors, including Drs. Diggs, Arborfor, and McFay.  See hearing transcript, p. 8.  However, the Veteran also indicated that these private practitioners subsequently retired or were "pretty old" when he received treatment.  Id. at p. 12.  

The Veteran was afforded a VA examination regarding his claims in March 2011.  The Veteran reported having a skin rash in the groin and buttock area that started during service because he was always wet.  He got powder during that time from the pharmacy, but never saw the doctor until he left service and was treated with several ointments and creams.  He complained of burning and puritus.  Following a physical examination, the Veteran was diagnosed as having intertrigo.  The examiner opined that intertrigo started in service as they were conditions that could be worsened by a yeast infection and exacerbated by being constantly in a wet environment as well as friction.  

Given the evidence set forth above, the Board finds that service connection is warranted for the Veteran's intertrigo.  The March 2011 VA examiner clearly attributed the Veteran's intertrigo to service.  The VA examiner's opinion was definitive and was based upon review of the claims file and a physical examination, and is, therefore, found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board finds that service connection is warranted.


ORDER

Service connection for hypertension is granted.

Service connection for hypertensive heart disease is granted.

Service connection for intertrigo and lichen simplex chronicus is granted.

REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In November 2009, the Board remanded the claims for service connection for a skin rash on the feet and a skin rash on the groin to the RO in order to obtain a VA examination with an opinion as to whether the Veteran's currently diagnosed tinea pedis and intertrigo were at least as likely as not related to the Veteran's period of active military service.  The examiner was also asked to provide an opinion stating whether any skin disability was related to or aggravated by the Veteran's service-connected PTSD.  The Veteran was afforded an examination in March 2011; however, the examiner only assessed the Veteran's claimed rash of the groin stating that the Veteran was examined for a skin rash of the gluteal area.  No examination or medical opinion was provided for the skin rash on the feet.  

The Board clearly requested the examiner to provide opinions related to the Veteran's skin rash on the feet in the previous remand, which the examiner failed to provide.  As such, another remand is required to correct these deficiencies.  

Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Board decisions are routinely vacated by the Court due to a failure to meet the requirements of a prior Board remand.  As such, a remand is required to correct these deficiencies.  Stegall, supra.

As a remand is necessary in this case, any additional VA treatment records should also be obtained on remand as the most recent VA medical treatment records are from December 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service skin rash on the feet.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Make arrangements to obtain any recent VA treatment records beginning December 2007.  All efforts to obtain these records should be fully documented and a negative response must be provided if records are not available.

3.  Thereafter, schedule the Veteran for a VA skin examination.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed tinea pedis is at least as likely as not related to the Veteran's period of active military service.  The examiner must state whether the Veteran reports a continuity of skin problems since service and acknowledge such statements made by the Veteran, if any, in offering the opinion.  The examiner must also comment as to whether any skin disability on the feet is related to or aggravated by the Veteran's service-connected PTSD.  

The physician is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the skin rash on the feet (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a complete rationale for any stated opinion.

4.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


